Citation Nr: 0925582	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for residuals of a neck 
injury.  

3.  Entitlement to service connection for a left shoulder 
disorder.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of contusions to both knees.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a nasal fracture.  

6.  Entitlement to a compensable rating for a healed fracture 
of the left sixth rib.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 
1975 and from November 1978 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and May 2005 rating decisions of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the April 2004 rating decision, the RO 
continued the 0 percent evaluation for the Veteran's service-
connected healed fracture of the left sixth rib and denied 
service connection for residuals of a neck injury and a left 
shoulder disorder.  The RO also determined that new and 
material evidence had not been submitted to reopen the claims 
of service connection for residuals of a nasal fracture and 
contusions to both knees.  

In February 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

The issues of service connection for residuals of a neck 
injury, left shoulder disorder, lumbar spine disorder, 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
contusions to both knees, and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for residuals of a nasal fracture are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT  

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Throughout the rating period on appeal, the competent and 
probative evidence of record shows the Veteran's service-
connected healed fracture of the left sixth rib has not been 
manifested by impairment which is analogous to removal of one 
rib or resection of two or more ribs without regeneration.  


CONCLUSION OF LAW

The criteria for a compensable rating for a healed fracture 
of the left sixth rib have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5297, 
5299 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

During the February 2009 hearing, the Veteran testified that 
his service-connected left sixth rib disability is worse than 
the current evaluation contemplates.  He explained that his 
disability prevents him from lifting heavy items and 
performing certain types of movements.  The Veteran asserts 
that a compensable rating is warranted for his service-
connected healed fracture of the left sixth rib.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  
In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In January 2004, the Veteran underwent a VA examination for 
his service-connected left sixth rib disability.  During the 
examination, the Veteran reported no pain, weakness, 
stiffness, swelling, heat, redness, drainage, instability, or 
abnormal motion.  He denied using medication for his left 
sixth rib disability, experiencing flare-ups, or using some 
form of assistive devices.  Physical examination of the 
Veteran revealed no pain on compression testing.  There were 
equal breathing sounds, but no wheezes or crepitations.  The 
examiner reported no constitutional symptoms of bone disease, 
or evidence of deformity, angulation, false motion, 
shortening, intra-articular involvement, malunion, nonunion, 
any loose motion, or false joint.  He concluded that the 
service-connected left sixth rib disability has no effect on 
the Veteran's usual occupation or daily activities.  The 
Veteran was diagnosed with status post fractured left sixth 
rib.  

The Veteran was afforded a second VA examination for his 
service-connected disability in January 2008.  The VA 
examiner noted that the Veteran described no symptoms 
suggestive of a disability or pain in his rib cage.  On 
examination, the VA examiner found that the rib cage was 
intact without any palpable deformities of the left or right 
rib.  There was no palpable tenderness or hindrance of motion 
of the trunk or upper extremities from the thorax.  The 
expansion with inspiration was normal, and the Veteran's 
lungs were clear.  There were no constitutional symptoms of 
bone disease, ankylosis of the bones, malunion, nonunion, any 
loose motion, or false joint.  Tenderness, drainage, edema, 
painful motion, weakness, redness, and heat were also not 
found during examination, and the Veteran denied the use of 
assistive devices.  Based upon a review of the medical 
records, his current symptomatology relating to the service-
connected left sixth rib disability, and physical examination 
testing, the examiner concluded that the remote rib fracture 
had healed completely, and there was no residual deformity or 
disability that was discernible.  He diagnosed the Veteran 
with a remote, resolved healed rib fracture with no 
residuals.  

VA outpatient treatment records contain no complaints, 
treatments, or findings related to the Veteran's service-
connected healed fracture of the left sixth rib.  

Throughout the rating period on appeal, the Veteran's 
service-connected disability is currently rated as 0 percent 
disabling under Diagnostic Codes 5299-5297.  
The Board notes that Diagnostic Code 5299 was used to 
designate an unlisted condition of the musculoskeletal 
system.  See 38 C.F.R. § 4.27 (2008).  Under Diagnostic Code 
5297, a 10 percent disability rating is warranted for removal 
of one rib or resection of two or more ribs without 
regeneration.  A 20 percent disability rating requires the 
removal of two ribs.  38 C.F.R. § 4.71a, Diagnostic Code 5297 
(2008).  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Based upon the evidence of record, the Board finds that a 
preponderance of the evidence is against a compensable rating 
for the Veteran's service-connected healed fracture of the 
left sixth rib under Diagnostic Code 5297.  The record is 
void of any evidence showing that he had the removal or 
resection of two or more ribs without regeneration.  Thus, 
the Veteran is not entitled to a compensable rating under 
Diagnostic Code 5297.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a compensable rating for his disability as a review of 
the record fails to reveal any additional functional 
impairment associated with the Veteran's healed fracture of 
the left sixth rib to warrant consideration of alternate 
rating codes.  

With respect to the possibility of entitlement to an 
increased evaluation under  38 C.F.R. §§ 4.40, 4.45, the 
Board has also considered whether a compensable evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  Although the Veteran has complained 
of pain and significant limitation of motion, the VA 
examiners of record found no additional functional limitation 
due to pain, weakness, fatigability, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-205 (1995).  There is no indication that pain, due to the 
Veteran's disability has caused functional loss greater than 
that contemplated by the 0 percent evaluation assigned.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

"Staged ratings" are not appropriate in this case, as there 
are no distinct time periods where the Veteran's symptoms 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Finally, an extraschedular evaluation is not for 
consideration regarding the Veteran's service-connected 
healed fracture of the left sixth rib.  The evidence does not 
show that the Veteran's service-connected disability 
presented or presents such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  In deciding 
the disability rating issue herein, the Board has considered 
the provisions of 38 C.F.R. § 4.10, which relate to 
functional loss as well as the Veteran's contentions that his 
service-connected disability affects his daily activities.  
However, the Veteran's service-connected disability is 
adequately compensated for by the evaluation currently 
assigned.  

The Veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than the 0 percent evaluation currently 
assigned; however, the objective medical evidence does not 
support his contentions for a compensable evaluation.  The 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation for the service-
connected healed fracture of the left sixth rib, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased rating claim, VCAA notice should include 
notice that evidence of increased severity of the disorder or 
of greater interference with work or activities of daily life 
is required to support a claim for increased evaluation; that 
it include at least general notice of more particularized 
bases of granting increased evaluations where, as here, 
particular criteria beyond mere increase in severity may be 
required for assignment of a higher disability rating; that 
it include notice that a particular rating will be assigned 
by applying diagnostic codes; and that it include notice, in 
the form of examples, of the kinds of evidence required to 
support the increased rating claim.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

In this case, the RO sent letters to the Veteran in September 
2003 and May 2008 regarding the VCAA notice requirements for 
his increased rating claim.  In the letters, the Veteran was 
informed that the evidence necessary to substantiate the 
claim for an increased evaluation would be evidence showing 
that his disability was worse than the current evaluation 
contemplates.  The letters also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disability has become worse.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The letters stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  Finally, the May 2008 letter specifically advised 
the Veteran of the criteria necessary to warrant a higher 
evaluation for his service-connected disability.  

Although the Veteran received complete notice after the 
rating decision on appeal, the error of notice is non-
prejudicial to the Veteran.  In this case, the Board finds 
that the notice error did not affect the essential fairness 
of the adjudication because the Veteran had actual knowledge 
of what was necessary to substantiate his claim for increased 
rating, which is shown by his statements of record and 
testimony during the February 2009 travel board hearing, 
contending that his disability has worsened in severity and 
affects his overall daily functioning.  The Board finds that 
by way of the Veteran's actual knowledge and the overall 
development of his claim throughout the pendency of this 
appeal, the error of notice is non-prejudicial to the 
Veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records and VA outpatient treatment records from 
November 1998 to April 2007.  The Veteran was also provided 
with VA examinations in connection with his claim, which are 
found to be adequate for rating purposes.  The examiner 
reviewed the Veteran's claims file, noted the medical 
history, and recorded pertinent examination findings.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to a compensable rating for a healed fracture of 
the left sixth rib is denied.  


REMAND  

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for residuals of 
a neck injury, left shoulder disorder, lumbar spine disorder, 
as well as whether new and material evidence has been 
received to reopen the claims of service connection for 
residuals of a nasal fracture and contusions to both knees.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

The Veteran contends that his current disabilities are a 
result of an in-service automobile accident that occurred in 
Nuremberg, Germany, on the autobahn near the 7th Command 
Headquarters in September 1982.  In a January 1984 personal 
statement, the Veteran stated that he was a member of the 
317th Engineer Battalion of Camp Eschborn, Germany, at the 
time of the accident, while his unit was in Frankfurt, 
Germany on a construction project.  He explained that he was 
driving his sergeant and wife when the car "jolt[ed]," 
sending them into a ravine off the autobahn.  The Veteran 
stated that he was knocked unconscious and hit both his head 
and chest after coming into contact with the steering wheel.  
He further added that an accident report was completed by the 
Furth, Germany police (polizei) department, which was also 
released to the military police in Nuremberg, Germany.  The 
Veteran asserts that his residuals of a neck injury, left 
shoulder disorder, residuals of contusions to both knees, 
residuals of a nasal fracture, and a lumbar spine disorder 
are attributable to his active military service.  

Review of the record reveals that the RO denied service 
connection for residuals of a nasal fracture, contusions to 
both knees, and a left hand injury in a March 1984 rating 
decision.  In particular, the RO noted that service 
department records showed that the Veteran sustained injuries 
in a September 1982 automobile accident.  The injuries 
included a chest injury, nasal fracture, contusions to the 
knees, and an injury to the left hand.  The RO stated that he 
was treated for the injuries and recuperated without 
significant residuals, except for evidence of recurrent 
complaints of chest pain following the accident.  

The RO denied service connection for residuals of a nasal 
fracture, contusions to the knees, and a left hand injury in 
the March 1984 rating decision.  In January 2006, the RO 
attempted to obtain records from the "Graffenveer" Training 
Area in Germany from September 1, 1982 to December 1, 1982; 
however, the National Personnel Records Center (NPRC), 
responded in April 2006, that no records were located.  
Thereafter, in a June 2006 memorandum, the RO determined that 
the service treatment records for the September 1982 
automobile accident are unavailable.  The RO concluded that 
all efforts to obtain the Veteran's service records 
associated with the September 1982 automobile accident have 
been exhausted and further attempts would be futile.  

On review of the record, the Board is not satisfied that all 
potential means to obtain the Veteran's records as they 
relate to the September 1982 automobile accident have been 
exhausted.  Although there is evidence of some efforts by the 
RO in the file to obtain records pertaining to the September 
1982 accident, the record does not reflect that all efforts 
have been exhausted or that any further attempts would be 
futile.  See 38 U.S.C.A. § 5103A (b)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008).  The Board notes that the RO's 
search inquiry report did not include a search for the 
Veteran's records from the police station in Furth, Germany 
or the military police in Nuremburg, Germany.    

In order to give the Veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Send the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice should also 
advise the Veteran of what evidence and 
information is necessary to reopen the 
claims and VA must notify the claimant of 
the evidence and information that is 
necessary to establish his entitlement to 
the underlying claims, i.e., the 
element(s) required to establish service 
connection that were found insufficient 
in the last final rating decision.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

2.  Contact the U.S. Army Crime Records 
Center, Attn: CICR-FP, 6010 Sixth Street, 
Bldg #1465, Fort Belvoir, Virginia 22060-
5585 and request copies of any 
investigative or military police reports 
concerning the accident in September 
1982.  

3.  Attempt to obtain the September 1982 
accident report completed by the Furth 
police department of Furth, Germany.  

4.  All efforts to obtain the evidence in 
question should be fully documented in 
the claims file.  Efforts should be 
discontinued only if it is concluded that 
the evidence sought does not exist or 
that further efforts to obtain the 
evidence would be futile.  38 C.F.R. § 
3.159(c)(2).  The information and 
evidence obtained, if any, must be 
associated with the record on appeal.  If 
the records are unavailable, a negative 
reply is requested.  Additionally, the 
Veteran should be apprised of such search 
and provide an opportunity to submit such 
reports.  

5.  Schedule the veteran for a VA 
orthopedic examination to determine the 
existence and etiology of his residuals 
of a neck injury, nasal fracture and 
contusions of the knees, as well as his 
left shoulder disorder and lumbar spine 
disorders.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon physical 
examination of the Veteran and a review 
of the record, the examiner is requested 
to address the following:

a.  Identify all disabilities of the 
neck, nose, knees, left shoulder and 
lumbar spine.  If no disability is 
present, please state so.

b.  For any disability present, opine 
whether it is at least as likely as not 
(50% probability or greater) that any 
identified disability is a result of the 
Veteran's 1982 automobile accident, or 
whether the etiology of the disability is 
more properly attributable to post 
service events, e.g., a 2005 automobile 
accident?

A rationale for any opinion advanced 
should be provided.  If an opinion cannot 
be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.

6.  Undertake any additional development 
deemed necessary.  Thereafter, 
readjudicate the claims currently on 
appeal.  If the benefits remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and the case should 
be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


